It is the law, as stated in Moon's Case, 95 So. 830,2 and many other adjudications by this court, that cases involving a violation of prohibition statutes are to be tried upon the same rules of evidence as obtain in other criminal statutes. This rule obtains also with reference to other rules of law governing criminal trials. One of these is, where there is evidence from which an inference can fairly be drawn that the defendant is guilty, and the jury so finds, the verdict will not be disturbed on appeal. Gidley v. State, 19 Ala. App. 318, 97 So. 170.
Another rule of law which this court has often stated is that section 2, Acts 1919, p. 1086, establishes a rule of evidence, and, while a conviction may not be had unless the defendant is in possession of a complete still, his possession of any part of the still is prima facie evidence that he is in possession of the whole still. A defendant may not be convicted for possessing a still worm, or a still cap, or a thumper keg, but if he is found to be in possession of either the one or the other and that, when connected, it is suitable for making whisky, such fact, when proven beyond a reasonable doubt, is prima facie evidence that he is in possession of the completed outfit, the possession of which is condemned by section 1 of the same act. Edwards v. State (Ala.App.) 95 So. 560;3 Reeves v. State, 19 Ala. App. 72, 95 So. 203; Gamble v. State, 19 Ala. App. 82, 95 So. 202.
If a still is found, whether on defendant's premises or not, and it is proven beyond a reasonable doubt that the defendant was present, exercising acts of dominion over it, the jury is warranted in the inference that he had the possession.
We find no error in the record, and the judgment is affirmed.
Affirmed.
2 19 Ala. App. 176.
3 19 Ala. App. 129. *Page 103